IN THE SUPREME COURT OF THE STATE OF DELAWARE

RASI-IAD MILLER, §
§ No. 182, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Kent County
§ Cr. ID 1312002214
Plaintiff Below- §
Appellee. §

Submitted: June 18, 2015
Decided: August 18, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 18'h day of August 2015, upon consideration of the appellant’s
opening brief, the State’s motion to afﬁrm, and the record below, it appears
to the Court that:

(1) The defendant-appellant, Rashad Miller, ﬁled this appeal from
the Superior Court’s order sentencing him for a violation of probation
(“VOP”). The State has ﬁled a motion to afﬁrm the judgment below on the
ground that it is manifest on the face of Miller’s opening brief that his appeal
is without merit. We agree and afﬁrm.

(2) The record reﬂects that Miller pled guilty on April 29, 2014 to

one count of aggravated possession of a controlled substance. In exchange

for his guilty plea, the State agreed to dismiss ﬁve other related criminal
charges. The Superior Court immediately sentenced Miller, effective
December 4, 2013, to eight years at Level V incarceration, to be suspended
after serving five months in prison for decreasing levels of supervision.

(3) In March 2015, Miller was charged with a VOP for having
seven positive urine screens, for failing to appear at TASC appointments on
two occasions, and for attempting to ﬂee in handcuffs after he was arrested.
Following a hearing, the Superior Court found Miller in violation and
sentenced him to seven years and six months at Level V incarceration, to be
suspended upon successful completion of the Key Program for one year at
Level IV Crest, to be suspended upon successful completion of Level IV for
two years at Level III Aftercare. Miller now appeals.

(4) In his opening brief on appeal, Miller’s sole contention is that
the Superior Court imposed an excessive sentence for a technical violation.
It is well-established, however, that upon ﬁnding a defendant in violation of
probation, the Superior Court is authorized to impose any period of
incarceration up to and including the balance of the Level V time remaining
to be served on the original sentence.I In this case, the Superior Court

imposed the balance of the Level V time remaining on Miller’s original

' 11 Del. C. § 4334(c) (2007).

Ix)

sentence, but then suspended his Level V time upon Miller’s successful
completion of the Level V Key Program, followed by one year Level IV
Crest Program, suspended after successful completion of Level IV Crest for
two years at Level III Aftercare. This sentence was legal, was not excessive,
and does not reﬂect a closed mind by the sentencing judge.2 Under the
circumstances, we ﬁnd no merit to Miller’s appeal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY HE COURT:

 
    

Justice

2 Weston v. Slate, 832 A.2d 742, 746 (Del. 2003).